 In the Matter of INTERNATIONAL HARVESTER COMPANY, EMPLOYERandINTERNATIONAL Assocl&rION OF MACHINISTS, LODGE No. 61,PETITIONERCaseNo. 3Z-RC-94.-Decided March 16,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.At the close of the hearing, the Employer moved todismiss the petition.For reasons hereinafter stated under para-graph 4, the motion is denied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthiscaseto a three-man panel.*Upon the entire record in this case, the Board finds:1.The Employer is engagedin commercewithin the meaning of theNational Labor Relations Act.2.The labor organizations named belowclaim to represent em-ployees of the Employer.3.A question affecting commerceexists concerningthe representa-tion of employees of the Employer, within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner seeks a unit consisting of all employees in the productengineering department, but excludingofficeand clerical employees,plant-protection employees, professional employees, field engineers,and technical employees, all supervisorsas definedin the Act, asamended, and all other employees.The International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,CIO, Local 988, Intervenorherein, agreesthat the unit requested isappropriate.The Employer, however, contends that the unit is com-*Houston,Reynolds,and Murdock.82 N. L. R. B., No. 18.185 18(jDECISIONS OF NATIONAL LABOR RELATIONS BOARDposed of confidential employees; contains both skilled and unskilledworkers; includes craft groups represented elsewhere in the plant, andis therefore inappropriate.There is no bargaining history with regard to the product engineer-ing department and there is no question, here, of severance from anestablished bargaining unit.Under the terms of a consent election,the Intervenor was certified by the Board on April 8, 1948, as the repre-sentative of the production and maintenance employees.Followingan election ordered by the Board on October 19, 1948," the Intervenorwas also certified as the bargaining representative of the toolroomemployees.The product engineering department was excluded fromthe unit in each case as well as from the ensuing contracts between theIntervenor and the Employer. It is, therefore, the only group at theMemphis plant without representation at this time.The product engineering department is engaged in experimentalwork on new products and on the development and change of presentdesigns.It is located in one shop which is physically separated fromthe rest of the plant.Unlike the other personnel, these employees areunder the full supervision of the first engineer and are not subject tothe control of the works manager.The 36 employees in the depart-ment include blacksmiths, machine operators, mechanics, machinists,lay-out men, sheet metal workers, learners, laborers, and a janitor.Some of these work classifications are found in other parts of the plant,but the product engineering group works solely upon experimentalproducts and does not engage in regular production processes. Inter-change is limited to the occasional use of machines in one departmentby employees of other departments.Employees in the unit soughtby Petitioner are excluded from seniority lists by the terms of thepresent contract between the Employer and the Intervenor, althoughwage rates, hours and conditions of employment are uniform through-out the works.The Employer's first contention is that the proposed unit is inap-propriate because the work of these employees is highly confidential.The record does not support this contention and we find to the con-trary.It appears that, while the work of the department is experi-mental, the department personnel have not been isolated from otheremployees nor notified that they were employed in a confidentialstatus.Moreover, we have often held that employees who have accessto secret business information but who do not act or assist in laborrelations matters, are not confidential employees incapable of inclusionin a bargaining unit.2Matter of International Harvester Company,79N. L. R. B 1452.SeeMatter ofGale Products,77 N. L.R. B. 31;Matter of John Deere Dubuque TractorCompany,72 N. L.R. B. 656. INTERNATIONAL HARVESTER COMPANY187The Employer also maintains that the inappropriateness of thesuggested unit is shown by the inclusion of skilled and unskilled work-men, and the fact that some of the work classifications in the depart-ment are also found in the remainder' of the plant.However, therecord shows clearly that these employees are a cohesive and welldefined departmental group with separate supervision and workingspace, even though they do not constitute a craft. Furthermore, theseemployees are a residual group which must either constitute a separateunit or be indefinitely denied collective bargaining representation.We find, therefore, that these employees may properly constitute aseparate bargaining unit.3We find that the employees in the product engineering departmentof the Memphis works of the Employer, excluding office and clericalemployees, plant-protection employees, professional employees, fieldengineers and technical employees, all supervisors as defined in theamended Act, and all other employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which thiscase was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesincequit or been dischargedfor causeand have not been rehired orreinstated prior to the date of the election, and also excluding employ-ees onstrikewho are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by International Association of Machinists, Lodge No. 61, orby International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, CIO, Local 988, or by neither.SeeMatter of American Security and TrustCo., 78 N.L. R. B. 927;Matter of JohnDeere Dubuque Tractor company,72N. L.R. B. 656;Matter ofPotter dRay field, Inc.68 N. L.It.B. 576;Matter of Detroit IncineratorCo., 45 N.L. It. B. 414.